Citation Nr: 1136406	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  07-37 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from August 1988 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO reopened the claim but continued the denial of service connection for bilateral hearing loss.

The Board is required to consider the issue of finality prior to any consideration on the merits. 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board has a legal duty to address the issue of whether new and material evidence has been submitted to reopen a claim, regardless of RO's actions.  Id. at 4.  

The Veteran was diagnosed with right ear tinnitus on VA examination in April 2007.  It was the examiner's opinion that tinnitus in the right ear is most likely secondary to acoustic trauma, which occurred during the Veteran's military career.  As a claim for tinnitus has reasonably been raised by the records, the Board is REFERRING the claim to the RO for proper adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

There may be additional VA treatment records that have not been associated with the claims folder.  In his Substantive Appeal (VA Form 9) the Veteran stated, "I am going to have another hearing test conducted to submit as additional evidence.  I continue to be treated at the Pensacola VA Outpatient Clinic."  An attempt should be made to obtain these additional treatment records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA medical treatment records from the Pensacola VA outpatient clinic pertaining to the Veteran's hearing disorder that date from January 2007 to the present, including any audiometric test results.

2.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the claims folder since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

